WIGGINTON, Judge.
We affirm the deputy commissioner’s order denying claimant’s request for psychiatric care and orthopedic treatment by Dr. Gutman, and authorizing and reauthorizing Dr. Stanford and Dr. Maleki, respectively, to provide any future orthopedic care if necessary. The deputy’s finding that claimant is not in need of psychiatric care as a result of his industrial accident is supported by competent and substantial evidence, as is his finding that claimant has been provided appropriate orthopedic care by the physicians authorized by the employer/carrier. Also, the deputy gave a reasonable explanation for rejecting Dr. Gutman’s opinions. For these reasons, we find the circumstances in this case to be clearly distinguishable from those in McCandless v. M.M. Parrish Construction, 449 So.2d 830 (Fla. 1st DCA 1984).
AFFIRMED.
MILLS and SHIVERS, JJ., concur.